           Case 1:16-cv-02583-ALC Document 141 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                     August 16, 2021
SOUTHERN DISTRICT OF NEW YORK

 ANDERSON KANE ET AL,

                                   Plaintiffs,
                                                                 16-cv-2583 (ALC) (RWL)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 THE CITY OF NEW YORK ET AL.

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
